DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 02/25/2022.
Currently claims 1 and 4-19 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 14-17 and 19 directed to nonelected invention without traverse which are considered distinct inventions. Thus, the withdrawn claims 14-17 and 19 are hereby cancelled. 
Furthermore, withdrawn claims 6-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6-13 require all the limitations of allowable independent claim 1.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
In light of applicant’s amendments filed on 02/25/2022,
Claims 1, 4-13 and 18 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art CN 108336100 A (later published US PGPub # US 2020/0058680 A1 has been used to map the claim limitations) to Liu teaches, a display backplane, comprising: 
a substrate (01; Fig. 1; [0032]; i.e. base substrate); 

    PNG
    media_image1.png
    328
    694
    media_image1.png
    Greyscale

a thin film transistor structure layer (07 and 001; Fig. 1; [0033]; i.e. buffer layer or interlayer dielectric ILD and TFT) disposed on one side of the substrate (01) and comprising a plurality of thin film transistors (001; Fig. 1; [0033]; i.e. thin film transistors; array substrate has a lot of pixels, thus there are multiple thin film transistors), a gate insulating layer (as designated in Fig. 1), and an interlayer dielectric layer (07) (Fig. 1; [0032] - [0033]), 
a plurality of photosensitive devices (09; Fig. 1; [0033]; i.e. photosensitive component; array substrate has a lot of pixels, thus there are multiple thin film transistors along with plurality of photosensitive components) spaced apart (away from TFT 001 and part of ILD layer 07) from the thin film transistor structure layer (07 and 001) and disposed on one side (right side) of the thin film transistor structure layer (07 and 001) away from the substrate (01) (Fig. 1; [0032] - [0033]).  
wherein: 
the photosensitive device (09) comprises a first electrode (091), a photosensitive sensor (090; Fig. 1; [0032]; i.e. photosensitive layer), and a second electrode (092) that are stacked up (Fig. 1; [0032]), 
the first electrode (091) being disposed near the substrate (01) (Fig. 1; [0032]); 

    PNG
    media_image1.png
    328
    694
    media_image1.png
    Greyscale

an orthographic projection of the photosensitive sensor (090) on the substrate (01) falls within an orthographic projection of the first electrode (091) on the substrate (01) (Fig. 1; [0032]); and 
a gap positioned between an edge of the orthographic projection of the first electrode (091) on the substrate (01) and an edge of the orthographic projection of the photosensitive sensor (090) on the substrate (01) (Fig. 1; [0032]), 
Furthermore, US PGPub # US 2008/0290393 A1 to Kakehata teaches, wherein an etching rate of the interlayer dielectric layer (insulating film) carried out under an HF atmosphere condition is less than 2 A/S ([0025]);
Note: Kakehata teaches in para. [0025] that insulating film having an etching rate of 8 nm/min (~1.33 A/S) or less with respect to 0.5 wt % hydrofluoric acid. Thus, the etching rate of 1.33 A/S or less taught by Kakehata overlaps the claimed range of less than 2 A/S. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
However, neither Liu nor any cited prior art, appear to explicitly disclose, in context, a width of the gap positioned between an edge of the orthographic projection of the first electrode on the substrate and an edge of the orthographic projection of the photosensitive sensor on the substrate, being equal to or greater than 7 microns; 
wherein the display backplane meets at least one of the following conditions: 
an orthographic projection of a source electrode of source and drain electrodes in the thin film transistor under the photosensitive device on the substrate and the orthographic projection of the photosensitive sensor on the substrate overlap each other partially, and 
a gap between an orthographic projection of an edge line on one side of the source electrode away from a drain electrode in the source and drain electrodes on the substrate and an orthographic projection of an edge line on one side of the photosensitive sensor away from the drain electrode on the substrate is equal to or greater than 7 microns; and 
an orthographic projection of the drain electrode of the source and drain electrodes in the thin film transistor under the photosensitive device on the substrate and the orthographic projection of the photosensitive sensor on the substrate overlap each other partially, and 
a gap between an orthographic projection of an edge line on one side of the drain electrode away from the source electrode of the source and drain electrodes on the substrate and an orthographic projection of an edge line on one side of the photosensitive sensor away from the source electrode on the substrate is equal to or greater than 7 microns.
Specifically, the aforementioned ‘a width of the gap positioned between an edge of the orthographic projection of the first electrode on the substrate and an edge of the orthographic projection of the photosensitive sensor on the substrate, being equal to or greater than 7 microns; 
wherein the display backplane meets at least one of the following conditions: 
an orthographic projection of a source electrode of source and drain electrodes in the thin film transistor under the photosensitive device on the substrate and the orthographic projection of the photosensitive sensor on the substrate overlap each other partially, and 
a gap between an orthographic projection of an edge line on one side of the source electrode away from a drain electrode in the source and drain electrodes on the substrate and an orthographic projection of an edge line on one side of the photosensitive sensor away from the drain electrode on the substrate is equal to or greater than 7 microns; and 
an orthographic projection of the drain electrode of the source and drain electrodes in the thin film transistor under the photosensitive device on the substrate and the orthographic projection of the photosensitive sensor on the substrate overlap each other partially, and 
a gap between an orthographic projection of an edge line on one side of the drain electrode away from the source electrode of the source and drain electrodes on the substrate and an orthographic projection of an edge line on one side of the photosensitive sensor away from the source electrode on the substrate is equal to or greater than 7 microns,’ is material to the inventive concept of the application at hand to provide a display backplane that can carry out optical compensation and allow perfect electrical properties of a thin film transistor, thus improving display performance.
Dependent claims 4-13 and 18 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 4-13 and 18 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/20/2022